DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0071627 to Hoang (“Hoang”), and further in view of U.S. Pub. No. 2017/0108162 to Pan et al. (“Pan”).
 	 Regarding claim 12, Hoang teaches an accessory that can be detachably attached to an image pickup apparatus body, the accessory comprising: 
a handle member configured to have fastening parts and configured to be approximately formed in an L-shape having a long side and a short side (see Figure 1, the handle includes the handheld portion reference number 3 and reference number 50, the L-shape is formed by the long side 3 and short side 50); and 
a holding member configured to hold the handle member and to be fixed to the image pickup apparatus body (reference number 4, the device holding bracket, is attached to the handle and fixed to the image pickup apparatus 2), 
Figure 3 shows a fastening part that includes a gear, reference number 7, with through hole within reference number 9 and includes depressions and projections on the gears 7 and 12 in uniform phase with respect to the center axis of the through hole), and 
wherein the radial gears of the fastening parts are provided so as to face in mutually opposite directions in a width direction of the handle member in a center position that divides a width of the handle member into two equal halves (Each of the left and right side, reference number 20 and reference number 30 respectively in Figure 2 include the gear 7 shown in Figure 3 and are thus facing opposite directions in a width direction with respect to the handle 50 and the center between 20 and 30 divides the handle 50 into two equal halves).
Hoang is silent as to the handle has fastening parts on both sides and each fastening part at each end includes a radial gear. Pan also teaches an accessory that can be detachably attached to an image pickup apparatus body, and where the vertical handle includes a fastening part at both ends of the handle (see Figure 2, gear 324 on each side of the vertical handle 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hoang with that of Pan to include a fastening part at both ends of the handle member and where each includes a .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 6 require an image pickup apparatus with at least three major parts: (1) an image pickup apparatus body (2) a handle member and (3) a holding member to fix the image pickup apparatus body to the handle member.  The prior art teaches many examples of devices that include the three parts named above.  For example, U.S. Pub. No. 2018/0188637 to Tian et al. teaches an apparatus, that when a phone or camera device is attached, includes the body, and a handle and connecting part (see Figures 1-2).  U.S. Pub. No. 2017/0108162 to Pan et al. is another example, see Figure 1 showing a camera body, handle, and holding member.  Further, U.S. Pub. No. 2004/0183941 to McCutchen is another example.  However, the examples in the prior art arrange and connect the three parts differently than the current invention.  
The instant independent claims further require specific types and positions of the connections between the three parts including a radial gear and through hole at each of the first fastening part and second fastening part which are part of the handle, and at the third fastening part on the first holding member, which is currently not taught in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697